                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KATHRYN KNOWLTON, DANA McCORMICK,
TRACY COLE, TALEAVIA COLE, TAHUDAH COLE,
TRIASTIANA WALLS, ANDREW AARON,
KAMILA AHMED, ROBERT AGNEW, ISIAH BALDWIN,
JACQUELINE BOGENBERGER, RAINE CICH, STEVEN
CONKLIN, RACHEL DULAY, ANNE DELESSIO-PARSON,
ERIK FANNING, JILL FERGUSON, BREON FOSTER,
JOANNA GEISER, JOSEPH HAYES, PERCY HAYES,
DESTINEY JONES, SEAN KAFER, JOEY KOEPP,
SONORA LARSON, HOLLY LAVORA, LAZARITO
MATHEU, MOLLY NILSSEN, CARMEN PALMER,
(JUVENILE) PALMER, (JUVENILE) PALMER,
LEAH PORTER, AIDALI RIVERA, WILLIAM RIVERA,
HECTOR RODRIGUEZ, JOSE HERNADEZ RAMIREZ,
OSCAR CONCEPCION RODRIGUEZ, ROSALIND ROGERS,
NATHAN SABEL, WILLIAM SCHROEDER, MARIAH
SMITH, PETER SPARKS, ANGEL VEGA,
CHRISTINA VITOLO-HADDAD, GABRIELLA
VITUCCI, SUZANNE WELLS, BRANDON WILBORN,
KATELYN WOJNAR, SONJA WORTHY, KHALIL
COLEMAN, and MEMBERS OF THE PEOPLE’S REVOLUTION
AN UNINCORPORATED ENTITY, hereinafter referred to as
(TPR), on behalf of themselves and all others similarly situated,

                     Plaintiffs,

       v.                                                Case No. 2020-CV-01660

CITY OF WAUWATOSA, BARRY WEBER,
DENNIS MCBRIDE, and JOHN DOE OFFICERS,

                  Defendants.
______________________________________________________________________________

   DECLARATION OF JASMYNE M. BAYNARD IN SUPPORT OF DEFENDANTS’
              MOTION TO SEAL DISCOVERY DOCUMENTS
_____________________________________________________________________________________




                                             1

            Case 2:20-cv-01660-NJ Filed 04/22/21 Page 1 of 3 Document 29
       I, Jasmyne M. Baynard, declare as follows:

       1. I am a shareholder of the firm Gunta Law Offices, S.C., with offices at 9898 West

Bluemound Road, Suite 2, Wauwatosa, WI 53226, and counsel for the Defendants City of

Wauwatosa, Barry Weber, and Dennis McBride in the above-referenced action. I make this

declaration in connection with the Defendants’ Motion to Seal all Discovery Materials.

       2. On March 6, 2021, Plaintiffs filed an amended Complaint with Docket Number 24-1

attached as an exhibit. Docket Number 24-1 contains privileged and confidential law enforcement

protocols and personally identifying information, including phone numbers, security detail and

operations.

       3. On March 31, 2021, our office received word that Plaintiffs attorney, Kim Motley,

would be presenting a presentation via Facebook live regarding this matter. On Thursday, April

1, 2020, the Milwaukee National Lawyers Guild hosted a virtual presentation given by attorney

Kimberley Motley titled “What’s wrong with the Wauwatosa Police Department.” During the

presentation, which was open to the public, Attorney Motley shared her research, experiences, and

court filings against the Wauwatosa Police Department. A true and correct copy of the live showing

can be accessed via the following link : https://www.youtube.com/watch?v=C3kHhNwQqhE

       4. On April 7, 2021, our office requested that Plaintiffs sign a Protective Order covering

all discovery in this matter. The email and proposed Protective Order are attached as Baynard

Declaration Exhibit A.

       5. On April 9, 2021, Plaintiffs objected to the proposed Protective Order and provided no

reason for the objections. Plaintiffs’ email correspondence is attached as Baynard Declaration

Exhibit B.


                                                2

          Case 2:20-cv-01660-NJ Filed 04/22/21 Page 2 of 3 Document 29
          6. On or before April 12, 2021, our office became aware that a document provided in

discovery, which contained highly sensitive material had been obtained and reproduced by a local

media outlet UrbanMilwaukee.com.1

          7. On April 12, 2021, our office placed Plaintiffs on notice that they filed an inadvertently

disclosed document (Docket Number 24-1) and we requested that Plaintiffs file the redacted

version of the document. Plaintiffs did not agree to the redacted document but did agree to redact

addresses and phone numbers.

          8. On April 22, 2021, I followed up on the Protective Order as the deposition of Mayor

Dennis McBride was rapidly approaching. Plaintiffs again objected to the proffered Protective

Order. The parties email correspondence relating to this issue is attached as Baynard Declaration

Exhibit C.

          9. The information that will be discussed in Mayor McBride’s deposition may contain

confidential information and pending objections before the court. I have reason to believe that

Plaintiffs’ counsel may discuss or produce the deposition testimony to the public.

          10. Without an agreement on the protective order, I do not believe that there exists a less

restrictive alternative available then sealing the discovery in this matter.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on April 22, 2021.

                                                         _/s/ Jasmyne M. Baynard _______________
                                                         Jasmyne M. Baynard



1
    https://urbanmilwaukee.com/wp-content/uploads/2021/03/DA-Announcement-Ops-Plan-FINAL-10-6-20.pdf.


                                                     3

             Case 2:20-cv-01660-NJ Filed 04/22/21 Page 3 of 3 Document 29
